Per Curiam.
This writ of error is clearly out of time, having been sued out after a period much longer than is allowed by the statute. But the plaintiffs in error insist, that the limitation ran only from the time when they had notice of the judgment: and it is true that it ran only from the time when they were bound to take notice of it. When were they thus bound ? Por the purpose of the present inquiry, the sheriff’s return is conclusive evidence that the original writ was served on them, and though the statute allows judgment by default to be signed in ejectment only where the return has been verified by the sheriff’s affidavit, which was omitted here, it is required only for that particular end. The want of the affidavit might make the judgment erroneous, but it would not disprove the common-law evidence of the return, that the defendants had notice of the impetration of the writ; and as it was their business to watch the progress of the suit, the law presumes that they did so. They were not, therefore, taken by surprise. But as the record is legally removed, the proper course is not to quash the writ, but to disregard the assignment of error.
Judgment affirmed.